Citation Nr: 1623196	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  06-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis, to include as secondary to a major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2014 Board decision, the issue of service connection for a disability characterized by chronic fatigue, to include polymyositis was denied. 

Subsequently, the Veteran appealed, in part, the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) of May 2015, the Court, in part, vacated the Board's decision regarding the issue on appeal and remanded the matter to the Board for compliance with the terms of the JMR.

In September 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's currently diagnosed chronic fatigue disorder, to include polymyositis, is aggravated by her service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by chronic fatigue, to include polymyositis, to include as secondary to a major depressive disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board will not further discuss VA's duties to notify and assist in this case, as the claim is being granted in full.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records dated in September 2000 show that the Veteran complained of feeling tired for weeks.  An assessment of fatigue probable, see complaints of depression, was provided.  Another service treatment record dated in September 2000 shows an assessment of chronic fatigue.  

A post service private treatment record dated in November 2004 reflects a diagnosis of polymyositis.  A December 2006 private treatment note from Dr. P., shows that the Veteran was being treated for polymyositis and that the Veteran had complained of muscular weakness and fatigue.  A November 2011 private treatment note reflects a diagnosis of chronic fatigue syndrome and polymyositis.  

As noted above, the Veteran appealed, in part, the May 2014 Board decision that denied service connection for a disability characterized by chronic fatigue, to include polymyositis to the Court.  The Court vacated, in part, the Board's decision and returned the matter to the Board.  Subsequently, the Board remanded the Veteran's claim to obtain an addendum to determine whether the Veteran's service-connected major depressive disorder caused or aggravated the currently claimed disability.

A private disability benefits questionnaire received in November 2015, indicates that the private doctor opined that there was a high likelihood that the Veteran's service-connected depression was a major source of her fatigue.  

In a February 2016 VA medical opinion, the VA examiner stated that the Veteran's documented chronic fatigue did not meet the criteria for chronic fatigue syndrome or a separately diagnosable disability.  She noted that having chronic fatigue was a symptom of the Veteran's medical condition and not a separate disability.  The VA examiner opined that the Veteran's chronic fatigue as a symptom and not a diagnosis was at least as likely as not due to a combination of both her service-connected depression and nonservice connected polymyositis.  It was noted that it was not possible to distinguish how much of the Veteran's chronic fatigue symptom was due to her service-connected depression or attributable to the nonservice connected polymyositis. 

In this case, there is clear evidence of a diagnosis of polymyositis.  There is also evidence that the Veteran's fatigue results from both depression and polymyositis.  The February 2016 medical profession found that it was not possible to distinguish how much of the Veteran's chronic fatigue symptom was due to her service-connected depression or attributable to the nonservice connected polymyositis.  It would logically follow that that it is at least as likely as not that the depression, to at least some extent, is aggravating the polymyositis insofar as the Veteran's fatigue has increased as a consequence.  Here, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, the Board will afford the Veteran the benefit of the doubt and grant entitlement to service connection on an aggravation basis for a disability characterized by chronic fatigue, to include polymyositis, to include as secondary to a major depressive disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis, to include as secondary to a major depressive disorder is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


